Title: To George Washington from Robert Stewart, 10 June 1761
From: Stewart, Robert
To: Washington, George

 

My Dear Sir
Camp near Staunton June 10th 1761

I had the extreme pleasure to receive your most affectionate Letter containing the Joyous accot of the Election, than the pleasing circumstances of which nothing could have afforded more solid satisfaction[.] Two days preceedg the 18th the Adjutant applied to me for leave to return to Winchester which I absolutely refus’d, however in about 20 hours an Express brought me a positive Order for his immediate return—poor Price (tho. under previous Recruiting Orders) was order’d to Join me forthwith, the Day after his Junction I was by an Express from Colo. Byrd directed to send a carefull Officer to James River and gladly embrac’d that oppy of sending Price down: you may be sure that Broughton shall not suffer by his Zeal for your Interest.
After a tedious and disagreeable March of 23 Days I arriv’d here where I found Colo. Byrd to whom I gave a full State of our Regimental affairs whilst in Quarters, our Lt Colo. lately Join’d us and to my great surprize he and Hughes are of the Colo’s. Family. Want of Provisions and Forrage detain’d us here these 12 Days and tho’ I can’t learn that there is much of the former nor any of the latter procur’d We March to morrow morning for the Advance Post and after our Invalids are Discharg’d I beleive our R. & File will not exceed 700 including Batmen & Camp Colr Men this you’ll say is a small number for the execution of our intended Operations If I may be allow’d to form any Judgement of our affairs in this Quarter it is that our Fate will solely depend upon that of Lt Colo. Grants who must ere now be far advanc’d.
By an Express from Philadelphia we have the agreeable accots of General Monckton’s promotion to the Rank of Major General on the Establishment and Governor in Cheif of New York. It’s said he is invested with the Supreme Command of N. america and General Amherst to that of the West Indies, a large Embarkation to be made from this Continent, all the Ships fit for Transports taking up & 14 Battalions Encamp’t on long Island. there is a Report that the French are coming up the Myssisippi with 700 Batteaux, its thought either to Join the Southern Indians or attack Pittsbg tho’ its not probable they can

send so formidable an armament yet a much less considerable one will cut out hot work for us whatever happens in the course of our Campaign you may depend upon my doing myself the great pleasure of transmitting you the earliest and best Intelligence I can in the mean Time I beg my most humble Respects to your Lady and Family and that to my last Breath I shall remain with the highest and most perfect Esteem My Dear Colo. Your most Affecte most Obliged & Most Obedient hble Servt

Robert Stewart

